
	
		III
		111th CONGRESS
		2d Session
		S. RES. 685
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2010
			Mr. Cardin (for himself
			 and Mr. Cochran) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 100th anniversary of the
		  discovery of sickle cell disease by Dr. James B. Herrick.
	
	
		Whereas sickle cell disease is an inherited disorder that
			 affects red blood cells leading to significant morbidity and mortality in
			 nearly 80,000 people in the United States;
		Whereas sickle cell disease causes blockage of small blood
			 vessels which can lead to tissue damage resulting in severe pain, infection, or
			 stroke;
		Whereas scientific breakthroughs over the past century
			 have improved the lives of millions of people suffering from sickle cell
			 disease;
		Whereas scientific advances in treatment for sickle cell
			 disease began with Dr. James B. Herrick, an attending physician at Presbyterian
			 Hospital and professor of medicine at Rush Medical College in Chicago,
			 Illinois, who discovered sickle cell disease and published the first recorded
			 case in Western medical literature in November of 1910 in the journal Annals of
			 Internal Medicine;
		Whereas the hemoglobin mutation responsible for sickle
			 cell disease was discovered by Linus Pauling in 1950;
		Whereas penicillin was proven to be effective as a
			 preventative strategy against pneumococcal infection in 1986, sparing patients
			 with sickle cell disease from contracting this particularly dangerous
			 infection;
		Whereas in 1995, the National Heart, Lung, and Blood
			 Institute reported the first effective drug treatment for adults with severe
			 sickle cell disease;
		Whereas the anticancer drug hydroxyurea was found to
			 reduce the frequency of painful crises of sickle cell disease and patients
			 taking the drug needed fewer blood transfusions;
		Whereas in 1996, bone marrow transplantation was
			 discovered to improve the course of sickle cell disease for select
			 patients;
		Whereas in 1997, blood transfusions were found to help
			 prevent stroke in patients with sickle cell disease;
		Whereas the introduction of pneumococcal vaccine in 2000
			 revolutionized the prevention of lethal infections in children and adults with
			 sickle cell disease;
		Whereas the first mouse model demonstrating the usefulness
			 of genetic therapy for sickle cell disease was developed in 2001;
		Whereas in 2007, scientists from the University of Alabama
			 at Birmingham and the Massachusetts Institute of Technology developed an animal
			 model for curing sickle cell disease;
		Whereas improvements in treatments have substantially
			 improved quality of life for patients with sickle cell disease and led to an
			 increase in overall life expectancy from 14 years in 1973 to the mid to late
			 40s in 2010; and
		Whereas the National Institutes of Health sponsored a
			 symposium on November 16 and 17, 2010, to commemorate the 100th anniversary of
			 Dr. James Herrick’s initial description of sickle cell disease: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)recognizes the
			 contributions of the biomedical research community to the improvement in
			 diagnosis and treatment of sickle cell disease; and
			(2)commemorates the
			 100th anniversary of the discovery of sickle cell disease in November
			 1910.
			
